           Case 2:15-cv-02142-RFB-DJA Document 142 Filed 01/25/21 Page 1 of 5



 1                                UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3   KELI P. MAY, SHARON SOUSA, and          )                 Case No. 2:15-cv-02142-RFB-DJA
     THOMAS BODOVINAC, individually and on   )
 4   behalf of others similarly situated,    )
                                             )
 5                           Plaintiffs,     )
                                             )                 FINAL ORDER AND JUDGMENT
 6   vs.                                     )                 APPROVING CLASS ACTION
                                             )                 SETTLEMENT
 7   WYNN LAS VEGAS, LLC,                    )
                                             )
 8                           Defendant.      )
     _______________________________________)
 9

10          Having fully considered the parties' Joint Motion for an Order Granting Final Approval of the

11   Proposed Class and Collective Action Settlement of this case, and for Entry of a Final Judgment and

12   Approval of the Proposed Award of Settlement Administrator's Fees; and the Plaintiff’s Unopposed

13   Motion for an Order Granting their Proposed Award of Attorney's Fees and Expenses and Service

14   Awards to the Representative Plaintiffs, all supporting documents, and applicable legal authorities, the

15   Court orders as follows:

16          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

17          1.      The Court adopts all defined terms as set forth in the Agreement for Settlement of

18   Class Action and Release (hereinafter “Settlement Agreement”), and therefore all defined terms used

19   herein have the same meaning as used in the Settlement Agreement.

20          2.      This Court has jurisdiction over the subject matter of this litigation and all matters

21   relating thereto, including Plaintiffs, all Class Members, and Defendant.

22          3.      The Court confirms as final, for purposes of settlement only, the following Class

23   pursuant to Rule 23 of the Federal Rules of Civil Procedure, as defined in the Order Granting

24   Preliminary Approval of Settlement, as:




                                                                                                Page 1 of 5
           Case 2:15-cv-02142-RFB-DJA Document 142 Filed 01/25/21 Page 2 of 5



 1           All hourly paid non-exempt persons employed by or formerly employed as security
             officers by Defendant Wynn Las Vegas, LLC at any time from October 14, 2012
 2           through November 26, 2019.

 3           4.      Pursuant to F.R.C.P. 23(e), the Court grants final approval to the Settlement and finds

 4   that the Settlement, as modified and approved by this Order, is fair, reasonable, and adequate in all

 5   respects, including the attorneys’ fees, costs, and Class Representative Service Award provisions. The

 6   Court finds, specifically, that the Settlement confers a substantial benefit to the Class Members,

 7   considering the nature of Plaintiffs’ claims and the risks, expense, complexity, and duration of further

 8   litigation. The Court further finds that the Settlement is the result of arms-length negotiations between

 9   experienced counsel representing the interests of the respective sides, after thorough investigation,

10   which supports approval of the Settlement in accordance with the standards set forth in the Joint

11   Motion for Final Approval of Settlement. The response of the Class supports Settlement approval.

12   Only two of the 1,349 identified members of the Class to whom the Notice of Class Action Settlement

13   was sent, Brian R. Carter and Djibril Ly, who are not FLSA "opt in" plaintiffs, have excluded

14   themselves from the Class and accordingly are not "Class Members" subject to the release of claims

15   provided by this Order and are not bound by the Final Judgment entered by this Order. No Class

16   Members and no FLSA collective action "opt in" plaintiffs have filed objections to the Settlement.

17           5.      The Court finds the Notice of Class Action Settlement was distributed to Class

18   Members pursuant to this Court’s prior order, and fully satisfied the requirements of F.R.C.P. 23 and

19   any other applicable law.

20           6.      The Effective Date of this Settlement will be the latter to occur of the following: (a)

21   entry of this order approving the Settlement and the Class Counsel Award and the expiration of the

22   period to file any appeal, writ, or other proceeding seeking appeal or other review of this order and

23   (b) if an appeal, writ, or other proceeding is filed seeking appeal or other review of this order, that

24   proceeding has resulted in no changes to the Settlement as outlined in the Settlement Agreement and




                                                                                                 Page 2 of 5
            Case 2:15-cv-02142-RFB-DJA Document 142 Filed 01/25/21 Page 3 of 5



 1   that proceeding has been dismissed finally and conclusively with no right to pursue further remedies

 2   or relief.

 3            7.     The Court finds that the Maximum Settlement Amount of $898,500.00 is within the

 4   range of reasonableness and that this amount is fair, adequate, and reasonable as to all potential

 5   members of the Class when balanced against the probable outcome of further litigation, and ultimately

 6   relating to liability and damages issues. Further, the Court finds reasonable the parties' agreement to

 7   modify the terms of their originally proposed Settlement to have $139,874.17 of the Class Fund for

 8   Distribution (Net Distribution Fund) that would have otherwise reverted to Defendant paid to the Cy

 9   Pres beneficiaries designated in this Order.

10            8.     The Court confirms the appointment of Keli P. May, Sharon Sousa, and Thomas

11   Bodovinac as Class Representatives. The Court approves the Class Representative Service Award of

12   $15,000.00 each to Keli P. May, Sharon Sousa, and Thomas Bodovinac as set forth in the Settlement

13   Agreement finding such payment to be fair, reasonable, and appropriate in light of the services and

14   benefit to the class Keli P. May, Sharon Sousa, and Thomas Bodovinac have provided and the risks

15   they undertook to prosecute the class claims. The Claims Administrator will mail the Class

16   Representative Service Awards within twenty-one (21) days following the Effective Date.

17            9.     The Court confirms the appointment of Leon Greenberg of Leon Greenberg

18   Professional Corporation and Christian Gabroy of Gabroy Law Offices as Class Counsel and approves

19   their request of $269,550.00 in attorney’s fees and of $4,453.29 in litigation costs as the Class Counsel

20   Award, finding such award to be fair, reasonable and appropriate after considering the nature of the

21   services provided by Class Counsel, the risk undertaken by them, the results they have secured for the

22   Class, and the costs and expenses they have incurred. The Claims Administrator must pay the Class

23   Counsel Award within twenty-one (21) days of the latter of the Effective Date and the date Class

24   Counsel provides an IRS W-9 to Defendant. Defendant will issue an IRS Form 1099 for this payment.




                                                                                                 Page 3 of 5
           Case 2:15-cv-02142-RFB-DJA Document 142 Filed 01/25/21 Page 4 of 5



 1           10.     Having found the Settlement to be reasonable, the Court approves the establishment

 2   of the May Qualified Settlement Fund (“May QSF”), pursuant to Treasury Regulation 1.468B-1(c), by

 3   the Claims Administrator. The Court further approves the May QSF for purposes of (a) payment of

 4   the Awards to each of the Authorized Class Members, (b) deduction of the employee shares of federal

 5   employment taxes, (c) providing the appropriate tax payments and reports to the applicable federal

 6   agencies, and (d) issuance of the appropriate IRS Form W-2s. The Court maintains continuing

 7   jurisdiction over the May QSF until the Claims Administrator and Defendant have fully complied with

 8   this order and the Settlement Agreement.

 9           11.     Within ten (10) calendar days following the Effective Date, Defendant must fund the

10   May QSF by paying to the Claims Administrator the Maximum Settlement Amount, minus the

11   $139,874.17 directed by this Order for payment to the Cy Pres beneficiaries. The Claims Administrator

12   will be responsible for the filing and reporting of the employer’s tax obligations. Within thirty (30)

13   calendar days following the Effective Date, Defendant must disburse the $139,874.17 in equal

14   amounts, among the three (3) Cy Pres beneficiaries, the Nevada Partnership for Homeless Youth,

15   Future Smiles, and F.E.A.T. – Families for Effective Autism Treatment, all of whom are IRS Section

16   501(c)(3) non-profit charities.

17           12.     The Court finds that, as the date of this order, each and every Class Member who has

18   not submitted a valid request to be excluded from the Settlement has waived and released claims

19   against the Released Parties as more specifically described in the Settlement Agreement and the Notice

20   of Class Action Settlement. The Court hereby permanently bars and enjoins all Class Members from

21   prosecuting against the Released Parties any individual or class or collective claims released pursuant

22   to the Settlement Agreement at ¶¶ 1.y, 1.z, and 26 upon satisfaction of all payments and obligations

23   of Defendant in the Settlement Agreement.

24




                                                                                               Page 4 of 5
            Case 2:15-cv-02142-RFB-DJA Document 142 Filed 01/25/21 Page 5 of 5



 1          13.     The monetary amount of any Award checks issued to Authorized Class Members that

 2   are not cashed within 180 days following issuance will be sent to the Nevada State Treasurer’s Office

 3   for Unclaimed Property.

 4          14.     The Complaint is dismissed with prejudice.

 5          15.     The Court retains jurisdiction to enforce the terms of the Settlement.

 6

 7          IT IS SO ORDERED.

 8
     Date: January 25, 2021                          ______________________________________
 9                                                   RICHARD FRANKLIN BOULWARE II
                                                     UNITED STATES DISTRICT COURT JUDGE
10

11
     Approved as to Form and Content:
12
              GABROY LAW OFFICES                                 KAMER ZUCKER ABBOTT
13

14
      By:        /s/ Christian Gabroy                    By:      /s/ Scott M. Abbott
              Christian Gabroy        #8805                      Scott M. Abbott      #4500
15
              Kaine Messer            #14240                     Jen J. Sarafina      #9679
              170 S. Green Valley Pkwy., Suite 280               Kaitlin H. Paxton    #13625
16
              Henderson, Nevada 89012                            3000 W. Charleston Boulevard, Suite 3
                                                                 Las Vegas, Nevada 89102-1990
17
              LEON GREENBERG                                     Tel: (702) 259-8640
              PROFESSIONAL CORPORATION                           Fax: (702) 259-8646
18
              Leon Greenberg       #8094
              2965 South Jones Boulevard, #E-3                   Attorneys for Defendant
19
              Las Vegas, Nevada 89146
              Tel: (702) 383-6085
20
              Fax: (702) 385-1827
21
              Attorneys for Plaintiffs
22

23

24




                                                                                             Page 5 of 5
